DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi, US PG-Pub 2020/0218104, hereinafter Togashi, in view of Li et al., US PG-Pub 2018/0182212, hereinafter Li.
Regarding Claim 1, Togahi teaches a vibration actuator (actuator unit 16) for a touch panel (input device 10), the vibration actuator comprising: 
a plurality of tactile devices (large vibration actuator 14) attachable at different positions on a surface of the touch panel to vibrate the touch panel (Figs. 2 and 6, and ; [0037]); and 
a driver (small vibration actuator 17) configured to drive (Fig. 7, and corresponding descriptions; [0045]), in response to a touch detection signal representing a touch position from the touch panel (Fig. 7, and corresponding descriptions; [0045]), the plurality of tactile devices each using a driving signal having a predetermined driving frequency (Fig. 7, and corresponding descriptions; [0045]), 
wherein of the plurality of tactile devices, a tactile device closest to the touch position is operable as a master device (Fig. 13, and corresponding descriptions; [0048]), and a tactile device other than the master device is operable as a slave device (Fig. 13, and corresponding descriptions; [0048]).
However, Togashi does not explicitly teach the master device and the slave device are driven using the driving signal having the driving frequency being a resonant frequency of the master device.
Li teaches the master device and the slave device are driven using the driving signal having the driving frequency being a resonant frequency of the master device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the resonant frequency usage taught in Li into the device taught by Togashi in order to allow for a vibration sensation at the part of the user contacting the smart terminal (Li: [0055]), thereby providing a more immersive touch sensitive device.
Regarding Claim 2, Togashi, as modified by Li, teaches the vibration actuator according to claim 1, wherein the plurality of tactile devices vibrate in the same direction along the surface of the touch panel (Togashi: Fig. 7, and corresponding descriptions; [0045]
Regarding Claim 3, Togashi, as modified by Li, teaches the vibration actuator according to claim 1, wherein the driver includes a resonant frequency detector configured to detect the resonant frequency of the master device (Togashi: Fig. 13, and corresponding descriptions; [0045]-[0048], [0058]; Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), 
the master device is driven using a master driving signal generated through closed-loop control using the resonant frequency of the master device detected by the resonant frequency detector as a target driving frequency (Togashi: Fig. 13, and corresponding descriptions; [0045]-[0048], noting the use of a control circuit to drive the actuators, [0058]; Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), and 
the slave device is driven through open-loop control using a slave driving signal generated based on the resonant frequency of the master device (Togashi: Fig. 13, and corresponding descriptions; [0045]-[0048], noting the use of a control circuit to drive the actuators, [0058]; Li: Fig. 2, and corresponding descriptions; [0048]-[0055]).
Regarding Claim 4, Togashi, as modified by Li, teaches the vibration actuator according to claim 1, wherein after the master device is driven using the driving signal, vibrations of the master device are damped using a master damping signal (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), and the master damping signal is opposite in polarity to the driving signal and varies at the resonant frequency of the master device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), and 
after the slave device is driven using the driving signal, vibrations of the slave device are damped using a slave damping signal (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), and the slave damping signal is opposite in polarity to the driving signal and varies at a resonant frequency of the slave device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]
Regarding Claim 5, Togashi, as modified by Li, teaches the vibration actuator according to claim 1, wherein the plurality of tactile devices are evenly spaced from one another on the surface of the touch panel (Togashi: Figs. 2, 6 and 7, and corresponding descriptions).
Regarding Claim 6, Togashi teaches a method for driving a vibration actuator (actuator unit 16) for a touch panel (input device 10), the vibration actuator including a plurality of tactile devices (large vibration actuator 14) attachable at different positions on a surface of the touch panel to vibrate the touch panel (Figs. 2 and 6, and corresponding descriptions, showing the large vibration actuators are located at different position on the touch panel; [0037]), the method comprising: 
determining, of the plurality of tactile devices, a tactile device closest to a touch position to be a master device (Fig. 13, and corresponding descriptions; [0048]) in response to a touch detection signal representing the touch position from the touch panel (Fig. 7, and corresponding descriptions; [0045]); and 
driving the master device and a slave device (large vibration actuator 14) being a tactile device other than the master device of the plurality of tactile devices (Fig. 7, and corresponding descriptions; [0045]).
However, Togashi does not explicitly teach driving, using a driving signal having a driving frequency being a resonant frequency of the master device.
Li teaches driving, using a driving signal having a driving frequency being a resonant frequency of the master device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the resonant frequency usage taught in Li into the device taught by Togashi in order to allow for a vibration sensation at the part of the user contacting the smart terminal (Li: [0055]), thereby providing a more immersive touch sensitive device.
Regarding Claim 7, Togashi, as modified by Li, teaches the method according to claim 6, wherein the plurality of tactile devices vibrate in the same direction along the surface of the touch panel (Togashi: Fig. 7, and corresponding descriptions; [0045]).
Regarding Claim 8, Togashi, as modified by Li, teaches the method according to claim 6, wherein driving the master device and the slave device includes driving the master device using a master driving signal generated through closed-loop control using the resonant frequency of the master device as a target driving frequency (Togashi: Fig. 13, and corresponding descriptions; [0045]-[0048], noting the use of a control circuit to drive the actuators, [0058]; Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), and driving the slave device through open-loop control using a slave Togashi: Fig. 13, and corresponding descriptions; [0045]-[0048], noting the use of a control circuit to drive the actuators, [0058]; Li: Fig. 2, and corresponding descriptions; [0048]-[0055]).
Regarding Claim 9, Togashi, as modified by Li, teaches the method according to claim 6, further comprising: 
after driving the master device and the slave device, damping vibrations of the master device using a master damping signal and damping vibrations of the slave device using a slave damping signal (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), the master damping signal being opposite in polarity to the driving signal and varying at the resonant frequency of the master device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]), the slave damping signal being opposite in polarity to the driving signal and varying at a resonant frequency of the slave device (Li: Fig. 2, and corresponding descriptions; [0048]-[0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627